Exhibit 10.1

 

Performance Share Award Agreement

Staples, Inc.

Employer ID: 04-2896127

500 Staples Drive

Framingham, MA 01702

 

«FirstName» «LastName»

 

ACCOUNT ID:

 

«AccountID»

«Address1»

 

LOCATION:

 

«ExtraField2»

«Address2»

 

 

 

 

«City», «State» «Zip»

 

 

 

 

«Country»

 

 

 

 

 

Staples, Inc. (“Staples”) hereby agrees to award to the recipient named above
(the “Recipient”) on the date set forth below (the “Vesting Date”) the number of
shares of Common Stock of Staples (the “Shares”), in accordance with and subject
to the terms, conditions, and restrictions of this Agreement (as defined below).
If the conditions described below are satisfied, such award will be made under
the terms of the Staples 2004 Stock Incentive Plan, as amended from time to time
(the “Plan”), on the Vesting Date.

 

Performance Shares Award No.:

 

«GrantNumber»

 

Stock Plan:

 

2004PS

 

Date of Agreement:

 

 

Performance Period:

 

FY 20__ – FY 20__ (three years)

Total Number of Shares @ Target:

 

«SharesGranted»

Vesting Date:

 

As defined in Section 2(b) of PSA20     ,
the date of the first regularly
scheduled meeting of the Board of
Directors in FY 20__ (generally in
March) at which the Board of
Directors certifies that the
Performance Criteria have been
satisfied.

 

By your acceptance of this Performance Share Award Agreement, you agree that any
Shares will be awarded under and governed by the terms and conditions of the
Plan and by the terms and conditions of the Staples Performance Share Award
Agreement – Terms and Conditions (“PSA20__”), which is attached hereto (this
Performance Share Award Agreement and the PSA20__ are together referred to as
the “Agreement”).

 

Performance Criteria: The following Performance Criteria must be satisfied for
an award of Shares to be made under this Agreement.  As more fully described in
PSA20__, the number of Shares awarded on the Vesting Date shall be determined
based on the extent to which the FY 20__ - FY 20__ Cumulative RONA Dollars are
achieved.  All awards of Shares require certification of the Staples Board of
Directors that the Performance Criteria have been satisfied.

 

1

--------------------------------------------------------------------------------


 

Performance Share Payout Schedule

 

FY 20__ - FY 20__ Cumulative RONA Dollars*

 

% Target Shares Earned

 

 

 

 

 

$

(Threshold)

 

90

%

$

(Target)

 

100

%

$

 

 

125

%

$

 

 

150

%

$

 

 

175

%

$

(Maximum)

 

200

%

 

--------------------------------------------------------------------------------

* Cumulative RONA Dollars are in millions.  For purposes of this Agreement,
“Cumulative RONA Dollars” means the cumulative profit generated across the
Staples business units in excess of the capital employed during the Performance
Period calculated in a manner consistent with the method used by Staples for
financial planning purposes; provided that such term specifically excludes
Corporate Contingency and any cash held at the Staples, Inc. level.

 

You understand and agree that this Agreement is being awarded to you in exchange
for your execution of a Non-Compete and Non-Solicitation Agreement in a form
approved by Staples.

 

Accepted by:

Staples, Inc.

 

 

 

 

/s/ Ronald L. Sargent

 

«FirstName» «LastName»

Ronald L. Sargent

 

President and Chief Executive Officer

 

Attachment:  Staples, Inc. PSA20__

 

--------------------------------------------------------------------------------


 

STAPLES, INC.

PERFORMANCE SHARE AWARD AGREEMENT – Terms and Conditions

 

1.              Award.  If all the conditions set forth in this Agreement are
satisfied, on the Vesting Date an award of Shares will be made under the Plan to
the Recipient named in the accompanying Performance Share Award Agreement.  No
Shares will be delivered to the Recipient or transferred into the Recipient’s
name until the Vesting Date (except as provided in Section 8), and the Recipient
shall have no rights to any Shares or any rights associated with such Shares
(such as dividend or voting rights) until the Vesting Date.  Except where the
context otherwise requires, the term “Staples” shall include any parent and all
present and future subsidiaries of Staples as defined in Sections 424(e) and
424(f) of the Internal Revenue Code of 1986, as amended or replaced from time to
time (the “Code”).  Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Performance Share Award Agreement.

 

2.              Conditions for the Award.  Except as provided in Sections 3 and
8, an award of Shares on the Vesting Date shall be made only if:

 

(a)                                  The Recipient is, and has continuously
been, an employee of, or a consultant to, Staples beginning with the date of
this Agreement and continuing through the Vesting Date; and

 

(b)                                 The Performance Criteria set forth in the
accompanying Performance Share Award Agreement are satisfied during the
Performance Period.  The Staples Board of Directors, upon recommendation of the
Compensation Committee, must determine and certify on the date of its first
regularly scheduled meeting in FY 20__ (generally in March) whether, and to what
extent, the Performance Criteria have been achieved.  The date on which the
Board of Directors certifies that the Performance Criteria have been satisfied
shall be the “Vesting Date” for purposes of this Agreement.  In making its
determination, the Compensation Committee may adjust the Performance Criteria to
take into account accounting changes, acquisitions and related charges, and
other special one-time or extraordinary gains and/or losses and other one-time
or extraordinary events as permitted under the Plan; provided that the
Compensation Committee may not adjust the Performance Criteria to take into
account foreign currency exchange rate fluctuations, changes in corporate tax
rates or recurring store closures consistent with historic patterns (with
widespread, out of the ordinary store closures not being consistent with
historic patterns).  Awards of Shares shall be made only at the percentages set
forth in the Performance Share Award Agreement under the heading “% Target
Shares Earned”; there will be no pro-rata issuances of Shares for achievement of
other FY 20__ – FY 20__ Cumulative RONA Dollar amounts.  If the minimum
Threshold FY 20__ – FY 20__ Cumulative RONA Dollars is not achieved during the
Performance Period, no Shares will be issued and this Agreement will be of no
force or effect.

 

3.              Employment Events Affecting Payment of Award.

 

(a)                                  Except as provided in Section 3(b) and in
Section 8, if the Recipient terminates employment with Staples prior to the
Vesting Date, for any reason or no reason, with or without cause, no Shares will
be issued and this Agreement will be of no further force or effect.

 

(b)                                 If the Recipient (i) dies, (ii) becomes
disabled (within the meaning of Section 22(e)(3) of the Internal Revenue Code),
or (iii) terminates employment after attaining age 55 and at the time of such
termination of employment the sum of the years of service (as determined by
Staples Board of Directors) completed by the Recipient plus the Recipient’s age
is greater than or equal to 65, in each case prior to the Vesting Date, then the
Recipient or his estate will nevertheless be awarded on the Vesting Date the
number of Shares determined under Section 2(b) hereof as if the Recipient were
still employed on the Vesting Date.

 

(c)                                  If (i) the Recipient’s relationship with
Staples is terminated by Staples for Cause (as defined below) or (ii) if the
Recipient retires or resigns and Staples determines within six months thereafter
that the Recipient’s conduct prior to his retirement or resignation warranted
discharge for Cause, or (iii) Staples determines that the Recipient’s conduct
after termination of the employment relationship fails to comply with the terms
of any non-competition, non-solicitation or confidentiality provision contained
in any employment, consulting, advisory, proprietary information,
non-competition, non-solicitation or other similar agreement between the
Recipient and Staples, then, without limiting any other remedy available to
Staples, the Shares (and any shares issued under Section 5 hereof) shall be
repurchased by Staples at a repurchase price of zero and ownership of all right,
title and interest in and to the such shares shall be forfeited and revert to
Staples as of the date of such determination; or, if the Recipient no longer
owns the shares at such time, Staples shall be entitled to recover from the
Recipient the gross profit earned by the Recipient upon the disposition (whether
by sale, gift, donation or otherwise) of such shares.

 

4.              Delivery of Shares.  Staples shall, within 30 days of the
Vesting Date (or, if applicable, the date the Shares vest under Section 8),
effect the issuance of the Shares by delivering the Shares to a broker
designated by the Recipient.

 

5.              Dividend Equivalent Rights.  If any Shares are awarded to the
Recipient pursuant to this Agreement, then the Recipient shall also be entitled
to receive a number of shares of Staples Common Stock equal to (A) (i) the
number of Shares awarded to the Recipient under Section 2 multiplied by (ii) the
cumulative amount of cash dividends paid by Staples that the Recipient would
have received had he owned the awarded Shares on each dividend record date
during the Performance Period, divided by (B) the closing price of the Common
Stock on the Vesting Date; provided, however, that cash will be paid in lieu of
any fractional shares the Recipient would be entitled to receive under this
Section 5.

 

1

--------------------------------------------------------------------------------


 

6.              No Special Employment or Similar Rights.  Nothing contained in
the Plan or this Agreement shall be construed or deemed by any person under any
circumstances to bind Staples to continue the employment or other relationship
of the Recipient with Staples for the period prior to or after the Vesting Date.

 

7.              Adjustment Provisions.

 

(a) Changes in Capitalization.  In the event of any change in capitalization of
Staples, as described in Section 9(a) of the Plan, the Recipient shall, with
respect to the Shares, be entitled to the rights and benefits, and be subject to
the limitations, set forth in Section 9(a) of the Plan.

 

(b)  Liquidation or Dissolution.  In the event of a liquidation or dissolution
of Staples, this Agreement shall be of no further force or effect and no Shares
shall be awarded hereunder, provided that if such liquidation or dissolution
also constitutes a Change in Control as defined in Section 8(a) hereof, then the
provisions of Section 8 and not the provisions of this Section 7(b) shall
govern.

 

(c) Reorganization Event.  In the event of a Reorganization Event as defined in
Section 9(c)(1) of the Plan, the Recipient shall, with respect to the Shares, be
entitled to the rights and benefits, and be subject to the limitations, set
forth in Section 9(c) of the Plan; provided that if such Reorganization Event
also constitutes a Change in Control as defined in Section 8(a) hereof, then the
provisions of Section 8 and not the provisions of this Section 7(c) shall
govern.

 

(d)  Board Authority to Make Adjustments.  Any adjustments under this Section 7
will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive.  No fractional shares will be issued with respect to Shares on
account of any such adjustments.

 

8.              Change in Control.

 

(a)  Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:

 

(i)  A “Change in Control” shall be deemed to have occurred if (A) any “person”,
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”) (other than Staples, any trustee or other fiduciary
holding securities under an employee benefit plan of Staples, or any corporation
owned directly or indirectly by the stockholders of Staples in substantially the
same proportion as their ownership of stock of Staples), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Staples representing 30% or more of the combined
voting power of Staples’ then outstanding securities (other than pursuant to a
merger or consolidation described in clause (1) or (2) of subsection (C) below);
(B) individuals who, as of the date hereof, constitute the Board of Directors of
Staples (as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by Staples’ stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Staples, as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; (C) the stockholders of Staples approve a merger or consolidation of
Staples with any other corporation, other than (1) a merger or consolidation
which would result in the voting securities of Staples outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 75% of
the combined voting power of the voting securities of Staples or such surviving
entity outstanding immediately after such merger or consolidation, or (2) a
merger or consolidation effected to implement a recapitalization of Staples (or
similar transaction) in which no “person” (as defined above) acquires more than
30% of the combined voting power of Staples’ then outstanding securities; or (D)
the stockholders of Staples approve an agreement for the sale or disposition by
Staples of all or substantially all of Staples’ assets.

 

(ii) “Surviving Corporation” shall mean (x) in the case of a Change in Control
pursuant to clause (A) or clause (B) of Section 10(a)(i), Staples; (y) in the
case of a Change in Control pursuant to clause (C) of Section 10(a)(i), the
surviving or resulting corporation in such merger or consolidation; and (z) in
the case of a Change in Control pursuant to Clause (D) of Section 10(a)(i), the
entity acquiring the majority of the assets being sold or disposed of by
Staples.

 

(iii) “Cause,” as determined by Staples or the Surviving Corporation (which
determination shall be conclusive), shall mean:

 

(A) Willful failure by the Recipient to substantially perform his or her duties
with Staples (other than any failure resulting from incapacity due to physical
or mental illness); provided, however, that Staples has given the Recipient a
written demand for substantial performance, which specifically identifies the
areas in which the Recipient’s performance is substandard, and the Recipient has
not cured such failure within 30 days after delivery of the demand.  No act or
failure to act on the Recipient’s part will be deemed “willful” unless the
Recipient acted or failed to act without a good faith or reasonable belief that
his or her conduct was in Staples’ best interest; or

 

(B) Breach by the Recipient of any provision of any employment, consulting,
advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Recipient and Staples,
including, without limitation, the Proprietary and Confidential Information
Agreement and/or the Non-Compete and Non-Solicitation Agreement; or

 

(C) Violation by the Recipient of the Code of Ethics or an attempt by the
Recipient to secure any improper personal profit in connection with the business
of Staples; or

 

--------------------------------------------------------------------------------


 

(D) Failure by the Recipient to devote his or her full working time to the
affairs of Staples except as may be authorized in writing by Staples’ CEO or
other authorized Company official; or

 

(E) The Recipient’s engagement in business other than the business of Staples
except as may be authorized in writing by Staples’ CEO or other authorized
Company official; or

 

(F) The Recipient’s engagement in misconduct, which is demonstrably and
materially injurious to Staples.

 

(b) Effect of Change in Control.  Notwithstanding the provisions of Section 2,
if a Change in Control of Staples occurs prior to the Vesting Date and while the
Recipient is employed by Staples, then the greater of (X) a number of Shares
determined as if the Target FY 20__ - FY 20__ Cumulative RONA Dollars were
achieved or (Y) the number of Shares determined to be issuable under
Section 2(b) of this Agreement will be awarded (and the corresponding shares
under Section 5 hereof will be issued) if:

 

(i) Upon the Change in Control, the Recipient:

 

(A) Is not offered employment with the Surviving Corporation (or is not allowed
to continue his or her employment, if the Surviving Corporation is Staples) in a
position (1) in which the title, employment duties and responsibilities,
conditions of employment, and the level of compensation and benefits are at
least equivalent to those in effect during the 90-day period immediately
preceding the Change in Control and (2) that does not involve a relocation of
the Recipient’s principal place of employment of more than 30 miles, or

 

(B) Does not accept (or continue) employment with the Surviving Corporation
(regardless of position, compensation or location);

 

(ii) Within one year following the date of the Change in Control, the Recipient
either:

 

(A) Is discharged without Cause; or

 

(B) Resigns because his or her title or employment duties and responsibilities
are diminished, his or her conditions of employment are adversely changed, the
level of his or her compensation and benefits are reduced, or his or her
principal place of employment is relocated by more than 50 miles; or

 

(iii) The Recipient continues to be employed by Staples or the Surviving
Corporation on the Vesting Date.

 

9.              Withholding Taxes.  Staples’ obligation to deliver the Shares
shall be subject to the Recipient’s satisfaction of all applicable federal,
state and local income and employment tax withholding requirements.  In the sole
discretion of Staples Board of Directors, the Recipient may surrender to Staples
a number of Shares sufficient to satisfy the Recipient’s tax withholding
obligations.

 

10.       Deferral.  In the sole discretion of the Staples Board of Directors,
the Recipient may elect to defer delivery of the Shares; provided, however, that
any such deferral must comply with the requirements of Section 409A of the
Internal Revenue Code.

 

11.       Transferability.  This Agreement may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of (whether by
operation of law or otherwise) (collectively, a “transfer”) by the Recipient,
except that this Agreement may be transferred by the laws of descent and
distribution.  The Recipient may only transfer Shares that may be issued
pursuant to this Agreement following the Vesting Date.

 

12.       Miscellaneous.

 

(a)  Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by Staples and the Recipient
unless the Board of Directors determines that the amendment or modification,
taking into account any related action, would not materially and adversely
affect the Recipient.

 

(b)  All notices under this Agreement shall be mailed or delivered by hand to
Staples at its main office, Attn: Secretary, and to the Recipient to his or her
last known address on the employment records of Staples or at such other address
as may be designated in writing by either of the parties to one another.

 

(c)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

--------------------------------------------------------------------------------